                         No. 6:21-cv-00146

                      Adam Blake Perritt,
                           Plaintiff,
                              v.
              Gregg Orr Auto Collection, Inc. et al.,
                          Defendants.


                              ORDER

    On April 19, 2021, plaintiff Adam Perritt filed the above styled
and numbered complaint. Doc. 1. The case was referred to United
States Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. §
636(b).
    On June 15, 2021, the plaintiff filed an unopposed motion to dis-
miss defendant CPI Insurance Company a/k/a Cobra Professional,
Inc. (“CPI”). Doc. 8. On June 23, 2021, the magistrate judge entered
a report recommending granting the motion and dismissing the case
against CPI without prejudice. Doc. 9. No objections were filed.
    When no party objects to the magistrate judge’s report and rec-
ommendation, the court reviews it only for clear error. See Douglass
v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996). Hav-
ing reviewed the magistrate judge’s report, and being satisfied that it
contains no clear error, the court accepts its findings and recommen-
dation. The plaintiff’s motion is granted. The case against CPI is dis-
missed without prejudice.
                              So ordered by the court on July 14, 2021.



                                       J. C AMPBELL B ARKER
                                      United States District Judge
